IN THE COMMONWEALTH COURT OF PENNSYLVANIA



Harold Myers and Vera                    :
Myers, h/w                               :
                                         :
               v.                        :
                                         :
RB & AK Properties, Inc.                 :
                                         :
Appeal of: Jacob Singer and              :
Albert Martin                            :          No. 2232 C.D. 2014


                                     ORDER


             NOW, November 23, 2015, upon consideration of appellants’

application for reargument and appellee’s response thereto, the application is denied.



                                             _____________________________
                                             DAN PELLEGRINI,
                                             President Judge